Trilliant Exploration Corporation 10-K Exhibit 10.7 LOAN AGREEMENT THIS LOAN AGREEMENT (this “Agreement”), dated as of January 5, 2009, by and among Trilliant Exploration Corporation a Nevada corporation, (the “Company”), and Charms Investments, LTD (the “Lender”). WITNESSETH: WHEREAS, the Company and the Lender are executing and delivering this Agreement in reliance upon an exemption from securities registration pursuant to Section 4(2) and/or Rule506 of Regulation D (“Regulation D”) as promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the
